Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00004-CR

                               Nelson Adjimiro COLLAZO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008CR0917
                        Honorable Mary D. Roman, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 26, 2013.


                                              _____________________________
                                              Patricia O. Alvarez, Justice